In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 14‐3365 
THERESA BISLUK, 
                                                  Plaintiff‐Appellant, 

                                  v. 
 
BRIAN HAMER, LAINIE KROZEL, PAT WELCH,  
JESSICA NUNES, and ROD R. BLAGOJEVICH, 
                                       Defendants‐Appellees. 
                     ____________________ 
                                  
         Appeal from the United States District Court for the 
                    Central District of Illinois. 
             No. 09 CV 3080 — Richard Mills, Judge. 
                     ____________________ 

     ARGUED JUNE 1, 2015 — DECIDED SEPTEMBER 9, 2015 
                     ____________________ 

   Before  WOOD,  Chief  Judge,  and  POSNER  and  WILLIAMS, 
Circuit Judges. 
     WILLIAMS,  Circuit  Judge.  Theresa  Bisluk,  a  conservative 
who votes  Republican, was  a special  agent  working  in Chi‐
cago for the Illinois Department of Revenue’s Liquor Control 
Commission  under  former  Illinois  Governor  Rod  Blago‐
jevich’s  Democratic  administration.  She  purchased  a  home 
in  southern  Illinois  and  asked  her  employer  about  transfer‐
2                                                          No. 14‐3365 

ring duty assignments from Chicago to southern Illinois, but 
she ultimately failed to submit a transfer request or apply for 
the  job.  And  she  did  not  get  a  position.  She  sued  several 
state  officials  alleging  that  she  was  denied  a  transfer  to 
southern Illinois because of her political association in viola‐
tion  of  the  First  Amendment  and  because  of  her  gender  in 
violation  of  the  Equal  Protection  Clause  of  the  Fourteenth 
Amendment. 
     We  find  that  Bisluk  did  not  present  sufficient  evidence 
that she was discriminated against based on her political af‐
filiation  or  gender.  The  undisputed  evidence  shows  that 
Bisluk did not receive the transfer because she did not sub‐
mit  the  proper  transfer  paperwork  or  apply  for  the  job. 
Therefore,  we  affirm  the  district  court’s  grant  of  summary 
judgment. 
                        I. BACKGROUND 
    As  a division  of the  Illinois Department of  Revenue,  the 
Liquor  Control  Commission  (the  “Commission”)  is  a  state 
agency. It enforces laws regarding the manufacture, distribu‐
tion,  and  sale  of  alcohol  and  liquor.  In  1996,  Bisluk  began 
working  for  the  Commission  as  a  Special  Agent  I  (“Agent 
I”).  She,  like  all  Agents  Is,  took  an  exam  to  qualify  for  the 
position.  Her  assigned  geographical  territory  consisted  of 
Cook  County,  Illinois,  which  includes  Chicago,  and  its  sur‐
rounding counties. 
   In addition to Agent Is, the Commission employs Special 
Agent IIs (“Agent IIs”). Agent Is and Agent IIs perform the 
same  enforcement  functions,  but  Agent  IIs  have  additional 
responsibilities  as  supervisors  who  train,  oversee,  and  re‐
No. 14‐3365                                                           3

view the work of Agent Is. The union that represents Agent 
Is is different from the union that represents Agent IIs.  
    The  defendants  held  leadership  positions  and  played  a 
role in employment decisions at the Department of Revenue. 
Brian  Hamer  was  Director  of  the  Department  of  Revenue, 
and Pat Welch, the Deputy Director, oversaw Agents Is and 
Agent  IIs.  Lainie  Krozel  was  the  Chief  of  Staff,  and  part  of 
Krozel’s responsibilities included staffing vacant positions in 
the Commission. Senior managers notified Krozel when they 
had  vacant  positions.  Jessica  Nunes  was  the  Assistant  Hu‐
man  Resources  Director.  She  approved  electronic  personnel 
action requests (“ePARs”), which are internal forms required 
for all vacancy postings and transfers. All employment deci‐
sions  of  the  Commission  were  ultimately  approved  by  the 
office of former Illinois Governor Rod Blagojevich pursuant 
to one of his executive orders.  
    Bisluk  describes  herself  as  a  pro‐life  conservative,  who 
votes Republican, but is not officially a member of a political 
party. She has always voted Republican. She also worked for 
a  Republican  politician  in  her  youth  and  donates  money  to 
Republican politicians.  
    As  an  employee,  Bisluk  was  favorably  regarded  by  her 
supervisors,  but  Welch  was  more  critical  of  her  and  other 
female  agents.  Eric  Wisette,  Bisluk’s  supervisor  until  May 
2009, and George Gottlieb, who supervised Bisluk after Wi‐
sette retired, regarded Bisluk as a “fully satisfactory employ‐
ee”  or  a  “fully  competent  agent.”  Welch,  who  supervised 
Wisette and Gottlieb during the relevant period, would con‐
tact  them  about  various  aspects  of  Bisluk’s  work  perfor‐
mance. He wanted them to issue reprimands to her. Wisette 
and  Gottlieb  believed  Welch’s  criticism  of  Bisluk  was  base‐
4                                                       No. 14‐3365 

less  and  unwarranted.  They  noticed  Welch’s  criticism  was 
never  directed  at  male  agents  or  agents  whom  performed 
worse than Bisluk. Wisette and Gottlieb agreed that Bisluk’s 
performance  was  equal  to  or  exceeded  the  performance  of 
the male agents they supervised.  
    Welch  apparently  paid  very  close  attention  to  Bisluk.  In 
the fall of 2007, Welch asked another Agent II who knew, but 
did  not  supervise  Bisluk,  to  tail  her  and  suggested  that  she 
might  be  engaged  in  misconduct.  He  also  told  the  Agent  II 
that he knew where Bisluk came from and that Lou Casper, 
a  prominent  member  of  the  local  Republican  Party,  was  
“her  guy  and  had  supported  her.”  The  Agent  II  refused  to 
follow Bisluk. 
     Bisluk had lived in Chicago her entire life. But for a long 
time, she dreamed of purchasing land in southern Illinois to 
cultivate  grapes  and  operate  a  winery  after  retiring  from 
state government. She took steps to make that dream a reali‐
ty  in  2007.  After  learning  that  David  Fournie,  an  Agent  II 
working  in  southern  Illinois,  intended  to  retire  in  March 
2007,  Bisluk  put  her  Chicago  property  on  the  market.  She 
sold  it  in  January  2007  and  bought  a  home  and  land  in 
southern Illinois in March 2007.  
    Also  aware  of  Fournie’s  imminent  retirement,  the  De‐
partment  of  Revenue  began  the  process  to  fill  Fournie’s  va‐
cancy.  On  March  8,  2007,  Hamer  signed  off  on  an  Agent  II 
job description that stated that one quarter of the Agent II’s 
time  would  be  spent  as  a  lead  worker  overseeing  Agent  Is 
engaged  in  investigations  concerning  the  enforcement  of  Il‐
linois  liquor  laws;  assigning  reviewing,  and  controlling  the 
work  of  Agent  Is;  and  training  new  staff,  among  other  re‐
sponsibilities.  
No. 14‐3365                                                                 5

    On  March  15,  2007,  Welch  originated  a  vacancy  request 
form to fill the position created by Fournie’s departure. The 
vacancy  request  stated  that  there  was  only  one  Agent  II  in 
the territory. It also stated the importance of filling the posi‐
tion  due  to  the  potential  non‐compliance  of  liquor  estab‐
lishments  and  lost  revenue  that  may  result  if  the  position 
were not filled. The form also indicated that Welch expected 
the  position  to  be  filled  with  an  Agent  II.  The  request  was 
approved on the afternoon of March 28, 2007. 
    The  previous  day,  March  27,  2007,  Bisluk  sent  a  hand‐
written  letter  to  Eric  Wisette,  her  supervisor,  requesting  a 
transfer to the position created by Fournie’s departure. That 
same  day,  Wisette  emailed  the  letter  to  Welch  and  another 
employee.  On  the  morning  of  March  28,  2007,  Welch  for‐
warded  the  email  to  Nunes  and  asked  her  to  respond  to 
Bisluk. Nunes responded to Welch stating, in part: 
       I will send her a formal response, but unfortunately she 
       does  not  have  any  rights  to  just  request  a  transfer.  We 
       will  proceed  with  filling  the  vacancy  through  the  con‐
       tract … and transfer requests are filled last. She must al‐
       so have an official Request For Transfer … on file. 

    Nunes responded to  Bisluk via email stating that Nunes 
had  received  Bisluk’s  letter  requesting  a  transfer.  Nunes 
stated  that  the  relevant  bargaining  agreement  required 
Bisluk  to  submit  an  official  transfer  request  (RPS‐65)  to  the 
personnel office. Nunes added that because transfer requests 
are the last step in filling the position, Bisluk should affirma‐
tively apply for the position by submitting a bid form and an 
application  for  the  position  (CMS‐100)  during  the  posting 
period for the vacancy. 
6                                                       No. 14‐3365 

     Sometime before the Fournie position was posted, Bisluk 
filled out a transfer request form and submitted it to the De‐
partment  of  Revenue,  but  the  form  was  incomplete.  It  was 
undated,  unsigned,  and  does  not  indicate  the  requested 
work location or position title. Bisluk also contacted Nunes’s 
office and asked if she could be informed when it posted the 
position. Nunes told Bisluk that she should check the Illinois 
Department  of  Central  Management  Services  website  be‐
cause  the  vacancy  would  be  posted  there.  Bisluk  began 
checking  the  website  weekly  and  continued  to  do  so  until 
she learned the Department of Revenue had filled Fournie’s 
position. 
     It was not until October 18, 2007, that the Department of 
Revenue  posted  the  vacancy  announcement  for  the  Fournie 
position. The posting period ended October 31, 2007. Bisluk 
did  not  apply  for  the  position.  The  Department  of  Revenue 
requested a candidate eligibility list for Special Agent IIs af‐
ter  the  posting  period  closed.  No  one  was  on  the  eligibility 
list,  so  the  Department  of  Revenue  requested  that  an  exam 
be  administered  to  create  a  list  of  eligible  candidates.  The 
test  was  administered  in  January  2008.  Bisluk  did  not  take 
that Agent II exam and did not have an eligible Agent II ex‐
am  score  on  file.  The  Department  interviewed  eligible  can‐
didates  around  March  2008.  After  the  candidate  with  the 
highest  score  turned  down  the  offer,  the  Department  hired 
Becky  McClure,  a  Democrat,  who  had  the  second  highest 
score. 
    After the Department of Revenue filled the Fournie posi‐
tion,  several  other  positions  in  southern  Illinois  became 
available. Bisluk did not submit any (or the appropriate) ap‐
plication for these positions. 
No. 14‐3365                                                           7

    Bisluk  filed  a  complaint  in  federal  district  court  alleging 
that  Welch  and  Krozel,  among  others,  violated  the  First 
Amendment  by  not  transferring  her  based  on  her  political 
affiliation. It also alleged that Welch violated the Fourteenth 
Amendment  by  not  doing  so  because  of  her  sex.  Each  de‐
fendant  below  moved  for  summary  judgment,  and  the  dis‐
trict  court  granted  the  motions.  Bisluk  appeals  the  order 
granting summary judgment as to Welch and Krozel. 
                          II. ANALYSIS 
    On appeal,  Bisluk  argues that  the  district court  erred  by 
granting  Welch’s  and  Krozel’s  motions  for  summary  judg‐
ment  as  to  her  First  Amendment  and  Equal  Protection 
claims.  We  disagree  and  discuss  each  claim  in  turn.  We  re‐
view  the  district  court’s  decision  granting  summary  judg‐
ment  de  novo  and  construe  all  facts  in  favor  of  Bisluk.  See 
Gunville v. Walker, 583 F.3d 979, 985 (7th Cir. 2009). 
   A. Summary  Judgment  Was  Appropriate  on  Bisluk’s 
   First Amendment Claim. 
    Bisluk  argues  that  Welch  and  Krozel  violated  her  First 
Amendment  rights.  She  contends  Welch’s  awareness  of 
Bisluk’s  political  affiliation  and  the  animus  he  directed  to‐
ward  her  would  permit  a  reasonable  jury  to  conclude  that 
Bisluk’s  affiliation  was  at  least  one  reason  why  she  did  not 
receive  favorable  consideration  of  her  transfer  request.  She 
further contends that although Krozel was not aware of her 
affiliation  with  the  Republican  Party,  there  is  evidence  that 
Krozel  turned  a  blind  eye  to  the  manner  in  which  the  De‐
partment  of  Revenue  only  filled  vacancies  with  those  loyal 
to the Blagojevich administration, which is sufficient for lia‐
bility. 
8                                                           No. 14‐3365 

    The  First  Amendment  prohibits  discrimination  against 
public employees  based on the employees’ political associa‐
tion. Elrod v. Burns, 427 U.S. 347, 356 (1976); see also Rutan v. 
Republican  Party  of  Ill.,  497  U.S.  62,  79  (1990)  (finding  that  a 
public employee’s affiliation with a political party is protect‐
ed under the First Amendment). Deciding whether to trans‐
fer a government employee based on political affiliation vio‐
lates the First Amendment, with certain exceptions for poli‐
cymaking positions. Rutan, 497 U.S. at 71–72 & n.5. To make 
out  a  prima  facie  claim  for  a  violation  of  this  First Amend‐
ment  right,  Bisluk  must  present  evidence  that  (1)  her  con‐
duct  was  constitutionally  protected,  and  (2) her  protected 
conduct  was  a  motivating  factor  in  the  challenged  employ‐
ment  action.  See  Spiegla  v.  Hull,  371  F.3d  928,  935  (7th  Cir. 
2004); see also Mt. Healthy City. Sch. Dist. Bd. of Educ. v. Doyle, 
429 U.S. 274, 287 (1977).  
    Motivating factor causation splits the burden between the 
parties  on  summary  judgment.  Peele  v.  Burch,  722  F.3d  956, 
960 (7th Cir. 2013). A “plaintiff has the initial burden to pro‐
duce  evidence  that  his  speech  was  at  least  a  ‘motivating  fa‐
vor’ in the employer’s decision to take adverse action against 
him.”  Id.  Defendants  may  rebut  that  evidence  by  demon‐
strating that they would have taken the same action even if 
the protected conduct had not occurred. Id.  
    Bisluk  failed  to  provide  sufficient  evidence  to  establish 
her First Amendment claim. Bisluk’s Republican Party affili‐
ation  is  constitutionally  protected  conduct,  which  satisfies 
the first element of her claim. However, Bisluk cannot estab‐
lish  her  claim  because  there  is  no  causal  link  between 
Bisluk’s failure to receive a transfer and her association with 
the  Republican  Party.  Bisluk  did  not  receive  a  transfer  be‐
No. 14‐3365                                                          9

cause  she did  not  apply for the relevant  positions.  This fact 
alone  defeats her claim. A party cannot state  a  claim  for re‐
fusal to honor a transfer request due to political affiliation if 
she  did  not  submit  a  transfer  request  or  application  for  the 
relevant  position  as  required  by  the  employer.  Bisluk  knew 
that  the  position  would  be  posted  for  a  limited  period.  She 
also knew of the formal procedure by which she could apply 
or submit a transfer request and that she was required to do 
so to be considered for the Fournie position and other vacant 
positions  to  which  she  wanted  to  be  transferred.  Nonethe‐
less, she failed to follow either procedure and that is the rea‐
son she did not receive a transfer. Thus, her claim fails.  
    Further, there is no evidence that Welch or Krozel had a 
role in selecting the people to fill the relevant positions. The 
evidence shows that the Department of Revenue initially re‐
viewed the eligibility  list  to determine qualified candidates. 
Because there were no eligible candidates when the posting 
closed, an Agent II exam was administered. Those who took 
the Agent II exam were considered for the Fournie position. 
The  Department  offered  the  position  to  people  based  on 
their test scores. Bisluk did not take the Agent II exam with 
the others who were considered for the Fournie position nor 
did she have an eligible exam score on file. Again, Bisluk did 
not receive the transfer because she did not take the steps to 
be considered for the position.  
    While there is no evidence that Krozel was even aware of 
Bisluk’s political affiliation, there is some evidence to suggest 
that  Welch  harbored  some  discriminatory  animus  toward 
her because of her political views. However, because Bisluk 
failed to formally request a transfer to or apply for the rele‐
vant  positions, this evidence carries  no weight.  See Brown  v. 
10                                                          No. 14‐3365 

Cty.  of  Cook,  661  F.3d  333,  337  (7th  Cir.  2011)  (“If  all  that’s 
charged is discrimination on political grounds, any nonpolit‐
ical ground the defendant can prove would have caused the 
discrimination regardless of the presence of political hostili‐
ty  will  preclude  liability.”)  Therefore,  we  affirm  the  district 
court’s  grant  of  Welch’s  and  Krozel’s  motion  for  summary 
judgment as to the First Amendment claim. 
      B. Summary  Judgment  Was  Appropriate  on  Bisluk’s 
      Equal Protection Claim. 
    Bisluk  also  contends  that  Welch  violated  the  Equal  Pro‐
tection Clause of the Fourteenth Amendment by discriminat‐
ing against her based on sex. 
     To survive summary judgment, Bisluk must put forth di‐
rect or indirect proof of discrimination to create a triable is‐
sue  of  fact  as  to  whether  gender  discrimination  motivated 
her employer’s decision not to transfer her. See Rudin v. Lin‐
coln  Land  Cmty.  Coll.,  420  F.3d  712,  719–20  (7th  Cir.  2005); 
Bruno v. City of Crown Point, Ind., 950 F.2d 355, 361 (7th Cir. 
1991).  Using  the  direct  method,  Bisluk  must  offer  evidence 
that  shows  or  creates  an  inference  that  Welch  intentionally 
discriminated  against  her  because  of  her  gender.  See  Harper 
v. Fulton Cty., Ill., 748 F.3d 761, 765 (7th Cir. 2014). Under the 
indirect method, Bisluk must show that: “(1) she is a woman, 
(2)  she  suffered  an  adverse  employment  action,  (3)  she  was 
meeting  [her  employer’s]  legitimate  business  expectations, 
and  (4)  a  similarly  situated  man  was  treated  more  favora‐
bly.”  Weber  v.  Univs.  Research  Ass’n,  Inc.,  621  F.3d  589,  593 
(7th  Cir.  2010).  To  determine  whether  two  employees  are 
similarly  situated,  “a  court  looks  at  all  the  relevant  factors, 
which most often include whether the employees (i) held the 
same job description, (ii) were subject to the same standards, 
No. 14‐3365                                                         11

(iii)  were  subordinate  to  the  same  supervisor,  and  (iv)  had 
comparable experience, education, and other qualifications,” 
if the employer considered these factors when filling the po‐
sition. Ajayi v. Aramark Bus. Servs., 336 F.3d 520, 532 (7th Cir. 
2003). 
    As  for  direct  proof  of  discrimination,  there  is  some  evi‐
dence from which a reasonable juror could infer that Welch 
harbored  discriminatory  animus  toward  Bisluk  because  of 
her sex, as he was more critical of women and her in particu‐
lar.  However,  there  is  insufficient  evidence  of  a  causal  link 
between the animus and Bisluk’s failure to receive a transfer. 
The evidence merely shows that Welch was critical of Bisluk, 
and she was subject to more scrutiny by Welch as compared 
to  male  employees.  Similar  to  the  First  Amendment  claim, 
this  claim  fails  because  there  is  undisputed  evidence  that 
Bisluk  never  applied  for  a  transfer.  Welch  could  not  have 
denied her a transfer in violation of the Fourteenth Amend‐
ment if she never applied for one. There is no evidence that 
even  suggests  that  if  she  were  a  man,  she  would  have  re‐
ceived the position under these circumstances.  
    Bisluk’s failure to apply for the position or submit a for‐
mal  transfer  request  is  fatal  to  her  claim  under  the  indirect 
method  of  proof  as  well.  Nonetheless,  we  will  analyze  the 
elements  of  the  indirect  method  for  the  sake  of  complete‐
ness. Bisluk is a woman, and there is evidence that she was 
meeting her employer’s expectations, but there is insufficient 
evidence  supporting  the  remaining  elements  of  her  claim. 
First,  she  did  not  suffer  an  adverse  employment  action.  See 
Herrnreiter  v.  Chicago  Hous.  Auth.,  315  F.3d  742,  744–45  (7th 
Cir.  2002)  (finding  a  transfer  without  a  reduction  in  pay  or 
other  benefits  based  on  an  employee’s  purely  subjective 
12                                                         No. 14‐3365 

preference  for  one  position  over  another  is  not  an  adverse 
employment  action);  see  also  Steinhauer  v.  DeGolier,  359  F.3d 
481,  483  (7th  Cir.  2004)  (noting  the  same  analysis  governs 
claims of sex  discrimination under  Title VII and § 1983).  To 
the  extent  that  her  failure  to  be  transferred  to  a  position  in 
southern Illinois is contrary to her desires, it is not the type 
of  employer  act  that  is  subject  to  liability  under  § 1983.  See 
Herrnreiter, 315 F.3d at 744–45.  
    Further,  Bisluk  did  not  present  evidence  of  a  relevant 
comparator.  There  is  no  evidence  of  a  male  employee  who 
held  the  same  job,  was  subject  to  the  same  standards,  was 
subordinate  to  the  same  supervisor,  and  had  comparable 
qualifications that received a transfer to an Agent II position 
after failing to submit a formal transfer request, apply for the 
position, or take the Agent II exam. Bisluk admits as much, 
but contends it is not fatal to her claim. She is simply wrong. 
Because Bisluk failed to make out a prima facie case as to her 
Fourteenth  Amendment  claim,  the  district  court’s  grant  of 
summary judgment in favor of Welch on this claim was not 
in error. 
                        III. CONCLUSION 
      The judgment of the district court is AFFIRMED.